PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ALARY et al.
Application No. 15/578,873
Filed: December 01, 2017
For: SINTERED PLATELET-LIKE RANDOMLY SHAPED ABRASIVE PARTICLES AND METHOD OF MAKING SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 15, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Henry J. Shikani appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed July 02, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on October 03, 2020. A Notice of Abandonment was mailed on October 22, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1000, (2) the petition fee of $2100; and (3)a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions